DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Titz et al. (United States Patent #7,516,916) in view of Japanese Patent Publication JP 5309740 (Kusanagi).  Titz et al. shows a web splice for attaching two webs, the web splice comprising: a first, expiring web, 9, having a trailing edge and first side edges defining a first width, the trailing edge defining a first shape, 61b, that is non-linear, the first side edges being parallel to a web running direction; a second, trailing web, 11, having a leading edge and second parallel side edges and a second width the same as the first width, the leading edge defining a second shape, 67b, that is non-linear, the second side edges being parallel to the web running direction; the .  
Kusanagi also shows a web splice for attaching two webs with the trailing edge of the first web, 42, and the leading edge of the second web, 43, in a non-linear shape, and an adhesive member, 44, adhered to the two webs and the butt joint (Fig. 3).  Kusanagi further shows the butt joint comprises a middle section, two side sections and an apex, the middle section located downstream of the two side sections, each side section terminating at a junction of a first side edge and a second side edge, each side section forming an acute included angle with a first side edge of the first web (Fig. 3).  It would have been obvious to one of ordinary skill in the art at the time of filing the application to make the butt joint of Titz et al. to have a middle section, two side sections and an apex, the middle section located downstream of the two side sections, each side section terminating at a junction of a first side edge and a second side edge, each side section forming an acute included angle with a first side edge of the first web because Kusanagi shows this to be interchangeable with a wavy butt joint (Fig. 5) similar to the butt joint of Titz et al.
Regarding claim 2, Titz et al. shows the adhesive member has a width equal to or narrower than the first width.  
Regarding claim 3, it would have been obvious to one of ordinary skill in the art at the time of filing the application to make the acute included angle between 10 degrees and 60 degrees for design choices or to meet market demands because Titz et al. teaches the shape can be any complementary shape (column 8, lines 58-59) and Kusanagi shows other splice shapes can have the included angle in what appears to be within the range of 10 degrees to 60 degrees (Fig. 5). 
Regarding claim 4, Kusanagi  shows the butt joint is curved at the junction of a first side edge and a second side edge.
Regarding claim 7, Titz et al. shows the first web and the second web are positioned with respect to each other such that the trailing edge continuously abuts the leading edge.  

Regarding claim 10, Titz et al. shows a web splice for attaching two webs, the web splice comprising: a first, expiring web, 9, having a trailing edge and first side edges defining a first width, the trailing edge defining a first shape, 61b, that is non-linear, the first side edges being parallel to a web running direction; a second, trailing web, 11, having a leading edge and second parallel side edges and a second width the same as the first width, the leading edge defining a second shape, 67b, that is non-linear, the second side edges being parallel to the web running direction; the trailing edge and the leading edge forming a non-linear butt joint; and an adhesive member, 41, adhered to the first web and the second web and overlapping at least a portion of the butt joint (Fig. 7; column 8, lines 29-57).  
Kusanagi also shows a web splice for attaching two webs with the trailing edge of the first web, 42, and the leading edge of the second web, 43, in a non-linear shape, and an adhesive member, 44, adhered to the two webs and the butt joint (Fig. 3).  Kusanagi further shows the butt joint comprises a middle section, two side sections and an apex, the middle section located downstream of the two side sections, each side section terminating at a junction of a first side edge and a second side edge, each side section forming an acute included angle with a first side edge of the first web (Fig. 3).  It would have been obvious to one of ordinary skill in the art at the time of filing the application to make the butt joint of Titz et al. to have a middle section, two side sections and an apex, the middle section located downstream of the two side sections, each side section terminating at a junction of a first side edge and a second side edge, each side section forming an acute included angle with a first side edge of the first web because Kusanagi shows this to be interchangeable with a wavy butt joint (Fig. 5) similar to the butt joint of Titz et al.  Additionally, Kusanagi shows a line perpendicular to the web running direction and crossing the web splice will intersect at least one of the trailing edge and the leading edge at a discrete number intersecting points.  


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Titz et al. (United States Patent #7,516,916) in view of Japanese Patent Publication JP 5309740 (Kusanagi) as applied to claim 1 above, and further in view of Tokuno (United States Patent #4,169,752).  The references as combined fail to explicitly show the trailing edge defines a first "V" shape and the leading edge defines a second, complementary "V" shape.  Tokuno shows a spliced web with a trailing edge that is cut into a “V” shape (column 3, lines 43-52; Figs. 5, 6).  It would have been obvious to one of ordinary skill in the art at the time of filing the application to make the the trailing edge defines a first "V" shape; and the leading edge defines a second, complimentary "V" shape that matches the first "V" shape because Titz et al. teaches the shape can be any complementary shape (column 8, lines 58-59) and Tokuno shows trailing ends of spliced webs can be cut into a “V” shape.
Regarding claim 6, in the splice of the references as combined, a line extending across the first web and the second web along the butt joint and perpendicular to the web running direction intersects the butt joint at two points, except at the apex (See Tokuno Fig. 5).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Titz et al. (United States Patent #7,516,916) in view of Japanese Patent Publication JP 5309740 (Kusanagi) as applied to claim 1 above, and further in view of Garner et al. (United States Patent #9,206,066).  The references as combined fail to explicitly show the trailing edge and the leading edge define a gap.  Garner et al. shows a spliced web wherein the trailing edge and the leading edge can be either abutting (column 5, lines 37-43) or have a gap therebetween (column 5, lines 51-55).  It would have been obvious to one of ordinary skill in the art at the time of filing the application to have the first web and the second web are positioned with respect to each other such that the trailing edge and the leading edge define a gap to meet market demands or design considerations because Garner et al. teaches that the two configurations are variants of each other.

Claim Objections
Claim 5 is objected to because of the following informalities:  In line 3, “complimentary” should be ‘complementary’.  Appropriate correction is required.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gustafson, Lyman, and Engleman each show splicing of webs wherein the leading edge and trailing edges are shaped to be non-linear.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A OSELE whose telephone number is (571)272-1235.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        September 30, 2021